       Case 3:18-cr-30139-NJR Document 25 Filed 12/10/18 Page 1 of 1 Page ID #34
                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS
                     ☐ Benton           ☒ East St. Louis

    ☐ Initial Appearance ☐ Arraignment ☒ Change of Plea ☐ Plea to Information

CRIMINAL NO. : 18-cr-30139-NJR-01       DATE:    December 10, 2018
U.S.A. vs. MARK A. BRUEGGEMAN          JUDGE:    Nancy J. Rosenstengel
      ☒ Present ☒ Custody ☐ Bond        DEPUTY: Deana Brinkley
DEFT. COUNSEL: Joel Schwartz       REPORTER: Rebecca Lucas (Keefe Rptg)
      ☒ Present ☐ Apptd. ☒ Retained ☐ Waived
GOVT. COUNSEL: Laura Reppert            TIME: 9:30 AM – 9:50 AM


☒     Defendant sworn.
☒     The Court finds that the Defendant is capable of entering plea.
☒     Defendant waives reading of Indictment            ☐ Indictment read to defendant
☒     Defendant advised of constitutional rights.
☒     Defendant advised of charges and penalties.
☒     Defendant withdraws plea of NOT GUILTY         as to Count 1 of the INDICTMENT.
☒     Plea: ☒ GUILTY as to Count 1 of the INDICTMENT
            ☐ Not Guilty as to Count(s)
            ☐ Nolo Contendere as to Count(s)
            ☐ Guilty of Lesser Offense as to Count(s)

☐     Plea Agreement     ☐ Oral ☐ Written               ☒ Open Plea
☒     Court accepts plea of guilty.
☒     Matter referred to U.S. Probation for pre-sentence investigation and report.
☒     Order for Presentence Procedure to be issued and filed.
☒     Sentencing is set for Wednesday, March 27, 2019 at 10:30 a.m. before U.S.
      District Judge Nancy J. Rosenstengel in East St. Louis, IL.
☐     Bond previously entered to remain in full force and effect.
☐     Defendant advised on penalties for failure to appear.
☒     Defendant remanded to the custody of USMS.
